{¶ 1} The discretionary appeal is accepted.
Ron O’Brien, Franklin County Prosecuting Attorney, and Jennifer L. Maloon, Assistant Prosecuting Attorney, for appellee.
Stephen Dehnart, for appellant.
{¶ 2} Because the court of appeals entered its judgment on appellant’s fifth assignment of error below prior to the release by this court of its opinion in State v. Cabrales, 118 Ohio St.3d 54, 2008-Ohio-1625, 886 N.E.2d 181, this cause is remanded to the court of appeals for consideration of whether the court of appeals’ judgment should be modified in view of our opinion in State v. Cabrales.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.